DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-23 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the 
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The first condition applies to the crystallographic and chemical structure of a high acoustic velocity layer pertaining to the first and second acoustic wave resonator, the second condition pertains to a difference in the piezoelectric thickness of the first and second acoustic wave resonator, and the third condition pertains to a difference in thickness of an additional low velocity layer provided as an additional element to the first and second acoustic wave resonators. As such, one condition does not provide a difference between the first and second acoustic resonators, one condition pertains to a difference between the resonators for the material in which the desired acoustic wave is propagated (the piezoelectric material), and one condition pertains to a difference between the resonators for the material in which an undesired acoustic wave is propagated (the low acoustic velocity layer, propagating bulk waves). Each condition pertains to a different physical feature, thus not sharing a single structural similarity, and pertains to a different function, thus not sharing a common use.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a first acoustic wave resonator”, and the claim also recites “a SAW resonator, or a BAW resonator” which is the narrower statement of the range/limitation in lines 16-17. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Specifically, “first acoustic wave resonator” merely applies a naming convention to identify an acoustic wave resonator (as the resonator in question has already been identified as an acoustic wave resonator), and the terms “SAW resonator” and “BAW” resonator are specific art-recognized types of resonators which may be considered a “first acoustic wave resonator.” As such, the limitation is unclear in that the presence of a SAW resonator or a BAW resonator fitting the limitations of the antenna end resonator may further be considered “a first acoustic wave resonator,” making the metes and bounds of the claim unclear in light of further limitations found in the claim that appear to 
Claim 1 is further rendered indefinite in that the language of the claim requires the antenna end resonator to be both “the first acoustic wave resonator” and “the SAW acoustic wave resonator or the BAW acoustic wave resonator” in lines 22-23, 25-26, 49-50. The claim does not properly provide for alternative limitations in that the language cites that previously indicated alternatives are simultaneously required.
Claim 1 is further rendered indefinite in that the language of the claim requires “at least one acoustic wave resonator other than the end resonator” to be a second or third acoustic wave resonator in the alternative in lines 18-21, and then requires the “at least one acoustic wave resonator” to be both the second and third acoustic wave resonator in lines 22-27, and further requires both a second and third acoustic wave resonator in lines 33-34. While it is possible for “one or more acoustic wave resonators” to include a second and third acoustic wave resonator, the “one or more acoustic wave resonators” are provided as a second and a third acoustic wave resonator in the alternative, which then conflicts with requirements for the “one or more acoustic wave resonators” to be both a second and third acoustic wave resonator. Furthermore, the requirement for both second and third acoustic wave resonators would eliminate the possibility of the “one or more acoustic wave resonators” comprising one acoustic wave resonator.
Furthermore, claim 1’s recitation of limitations pertaining to “the SAW resonator” and “the first acoustic wave resonator, the second acoustic wave resonator, and the third acoustic wave resonator” are unclear, as they do not properly capture the alternative limitation of lines 16-17. Specifically, it is not clear if “the SAW resonator” is a 
The examiner suggests reconstructing claim 1 so as to clearly illustrate dependent clauses and the instances they are dependent upon, using indicating terms such as “when” and “wherein.” Claim 3 provides exemplary language for a dependent clause in the first paragraph.
Claims 2-23 are rejected as being dependent upon indefinite claim 1.
Furthermore, the dependent claims feature limitations with features that it is unclear if proper antecedent basis is provided due to the conflicting alternative and requiring language of claim 1. Claims 2-23 should be provided with clarifying language to clearly illustrate the dependent clauses and the instances that they are dependent upon, using indicating terms such as “when” and “wherein.” Claim 3 provides exemplary language for a dependent clause in the first paragraph.
Claims 5, 6, 12 & 13 include an improper Markush grouping as described per claim 1, except that the third condition is not included, which does not overcome the issues of the improper Markush grouping of claim 1.
Claim 5 is further indefinite in that it does not provide a complete sentence, and appears to be cut short at the end.

The numerous issues regarding conflicting alternative and requiring limitations of claim 1 in combination with the improper Markush groupings prevent claims 1-23 from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Samuel S Outten/           Examiner, Art Unit 2843